Citation Nr: 0638925	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for right shoulder 
bursitis.

2.	Entitlement to service connection for degenerative 
arthritis of the bilateral hips.

3.	Entitlement to service connection for degenerative 
arthritis of the bilateral knees.

4.	Entitlement to service connection for plantar fasciitis 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970 and from August 1970 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in an unappealed December 1989 rating 
decision, the RO denied the veteran's claim for service 
connection for a left hip disorder. The February 2003 
decision on appeal denied service connection for degenerative 
arthritis of the bilateral hips.  Where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).  


FINDINGS OF FACT

1.	 The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
right shoulder bursitis related to any period of active 
military service.

2.	 The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
degenerative arthritis of the bilateral hips related to 
any period of active military service, nor was arthritis 
diagnosed within one year of discharge from either 
period of service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
degenerative arthritis of the bilateral knees related to 
any period of active military service, nor was arthritis 
diagnosed within one year of discharge from either 
period of service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
plantar fasciitis of the right foot related to either 
period of active military service.


CONCLUSIONS OF LAW

1.	Right shoulder bursitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.	Degenerative arthritis of the bilateral hips was not 
incurred in or aggravated by military service, nor may 
it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103-
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

3.	Degenerative arthritis of the bilateral knees was not 
incurred in or aggravated by military service, nor may 
it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103-
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

4.	Plantar fasciitis of the right foot was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as the veteran's 
service connection claims are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In August 2002, prior to the February 2003 rating decision, 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore conclude that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claims, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection for right shoulder 
bursitis, degenerative arthritis of both knees and hips, and 
plantar fasciitis of the right foot.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the February 2003 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the February 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board notes that, in support of his claim, the veteran 
was afforded a VA examination performed in September 2002.  
The Board recognizes the concern raised by the veteran's 
representative, in his July 2004 written statement, regarding 
the adequacy of the VA examination in September 2002.  The 
Board would note that an ideal medical evaluation provides a 
history of the veteran's injuries, a recitation of the 
complaints, and objective clinical findings sufficient to 
evaluate the veteran according to the approved schedular of 
criteria for rating a disability.  In this regard, the Board 
finds that the September 2002 VA examination afforded the 
veteran contains these elements and reference to range of 
motion studies for his shoulder disability and is adequate 
for consideration in this appeal.  The Board is satisfied 
that all necessary development has been completed.

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records for the veteran's first period of 
service are not referable to complaints or diagnosis of, or 
treatment for, right shoulder bursitis, degenerative 
arthritis of the hips and knees, or plantar fasciitis of the 
right foot.  On a report of medical history completed in 
April 1970, when he was examined prior to release from active 
duty (REFRAD), he checked yes to having foot trouble and 
checked no to having a painful or trick shoulder or knee.  

On a report of medical history completed in August 1970 when 
he was examined for enlistment, the veteran checked no to 
having foot trouble and a painful or trick shoulder or knee.  
When examined that day, the veteran's upper and lower 
extremities and musculoskeletal system were normal and he was 
found qualified for enlistment.  

May 1973 and April 1979 periodic service examination reports 
are not referable to a right shoulder or foot, or knee, or 
hip abnormality.

An August 1980 clinical entry indicates that the veteran was 
seen with complaints of left knee and shoulder trouble.  He 
reported pain during or after running that was apparently 
thought to be a muscular strain.

A May 1981 record indicates that the veteran complained of 
right hip and left shoulder pain for the past year.  He was 
referred for physical therapy treatment.  Evaluation of his 
right hip showed he had right hip pain for the past year with 
no history of recent trauma.  His pain increased with sitting 
and sleeping, and he reported numbness in the right lower 
extremity.  Examination of the right hip revealed greater 
trochanter tenderness and minimal pain with internal and 
external rotation.  His gait was non-antalgic and the 
clinical impression was a need to rule out right trochanteric 
bursitis.  

A November 1982 service examination report is not referable 
to a right shoulder or foot, or knee, or hip abnormality.

Left shoulder bursitis was noted in January 1986.

A January 1986 service examination report reflects a left 
shoulder abnormality but is not referable to a right shoulder 
or foot, or knee or hip abnormality.  In January 1988, the 
veteran underwent an "over 40" service examination, but 
findings were not referable to a right shoulder or foot, or 
knee or hip abnormality.

When examined for retirement in February 1989, the examiner 
noted decreased range of left shoulder motion, and that the 
veteran had intermittent left hip pain with prolonged 
sitting.  Examination findings were not otherwise referable 
to a right shoulder or foot, or hip or knee abnormality.

Post service, VA and non VA medical records and examination 
reports, dated from 1992 to 2003, are associated with the 
claims file.  A May 1989 VA examination report reflects that 
the veteran's musculoskeletal system was normal, with normal 
range of motion of all joints, including the hips and 
shoulders, and excellent musculature.

In a December 1989 rating decision, the RO, in pertinent 
part, granted service connection for left shoulder bursitis.

Private medical records indicate that, in October 1999, the 
veteran reported having right shoulder pain for two months.  
The assessment was right shoulder impingement syndrome.  
November 2000 records indicate that he had bilateral shoulder 
pain secondary to repetitive lifting at the United States 
Post Office.  Rotator cuff strain/impingement in the shoulder 
was diagnosed.  A January 2001 record reflects bilateral 
shoulder pain, right greater than left, probably impingement.  
A February 2001 radiology report of x-rays of the veteran's 
shoulders includes an impression of probable right-sided 
subscapularis calcific deposition that may be associated with 
tendinitis.  In April 2001, the veteran complained of right 
foot/heel arch pain for three months and said he was on his 
feet all day at work.  The assessment was plantar fasciitis.

A November 2001 private medical record indicates that the 
veteran complained of right hip pain with a history of remote 
hip contusion years earlier.  The diagnosis was bursitis. 

A May 2002 VA outpatient record reflects that the veteran had 
musculoskeletal pain.  When seen in the VA outpatient 
rheumatology clinic in August 2002, a one year history of hip 
pain was noted.  X-rays of the veteran's hips taken by VA in 
August 2002 were essentially negative and showed no evidence 
of fracture, dislocation or other bone or joint abnormality.

The veteran, who was 54 years old, underwent VA orthopedic 
examination in September 2002.  According to the examination 
report, he denied any specific injury but recalled "doing 
something" to his right shoulder while stationed in Korea.   
He said he had an x-ray at the time and was given medication 
that helped with pain that never went away and recently 
exacerbated over the past two or three years.  He described 
his shoulder pain as an 8 on a scale of 1 to 10.  Upon 
physical examination, the clinical impression was bilateral 
impingement syndrome.  The VA examiner said that it was 
"possible this could have been caused by or exacerbated by 
previous injury reported in his history."  

X-rays of the veteran's shoulders taken by VA in September 
2002 show mild degenerative change in the acromioclavicular 
(AC) joints bilaterally, right greater than left.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.3.303, a 
veteran is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
service.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006). 
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


A.	Right Shoulder Bursitis

The veteran has contended that service connection should be 
granted for right shoulder bursitis.  Although the evidence 
shows that the veteran currently has a right shoulder 
disorder, variously diagnosed as impingement syndrome and 
bursitis, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his right shoulder was normal on separation from service 
and the first post service evidence of record of right 
shoulder impingement is from October 1999, and of bursitis is 
from 2001, more than 10 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's right shoulder bursitis to 
service or any incident of service has been presented.

In support of his claim, the veteran points to the September 
2002 VA orthopedic examiner's opinion that it was 
"possible" that the veteran's bilateral impingement 
syndrome "could have" been caused by or exacerbated by 
previous injury reported in his history.  What the veteran 
requests in this case is that the Board resort to conjecture 
in order to find that his right shoulder impingement syndrome 
originated in service.  However, service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1996); see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).

As well, the filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995).  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

While the September 2002 VA examiner's opinion appears to 
support the veteran's claim, a close reading shows that it 
does not.  His opinion is both equivocal and speculative and, 
at most, does little more than propose that it is possible 
that the veteran's right shoulder impingement syndrome may 
have started in service.  He does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski,  3 Vet. App. at 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Here there is simply no objective evidence, as propounded by 
the VA physician, that military activity led to the 
appellant's right shoulder disorder.  See Reonal; LeShore, 
supra.

B.	Degenerative Arthritis of the Bilateral Hips

The veteran has also contended that service connection should 
be granted for degenerative arthritis of the bilateral hips.  
However, the record demonstrates that only a need to rule out 
right trochanter bursitis was noted in May 1981 in service, 
and just intermittent left hip pain was reported on 
separation from service in 1989.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had degenerative 
arthritis of the bilateral hips.  In fact, in results of x-
rays of his hips taken by VA in August 2002 were negative.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has degenerative arthritis of the bilateral 
hips.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has degenerative arthritis 
of the bilateral hips has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

C.	Degenerative Arthritis of the Bilateral 
Knees

The veteran has further contended that service connection 
should be granted for degenerative arthritis of the bilateral 
knees.  The record demonstrates that no degenerative 
arthritis of the bilateral knees was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had degenerative arthritis of the bilateral 
knees.  Furthermore, the veteran has submitted no evidence to 
show that he currently has degenerative arthritis of the 
bilateral knees.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
degenerative arthritis of the bilateral knees has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

D.	Plantar Fasciitis of the Right Foot

The veteran further maintains that service connection should 
be granted for plantar fasciitis of the right foot.  Although 
the evidence shows that the veteran currently has plantar 
fasciitis of the right foot, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his feet were was normal on separation 
from service and the first post service evidence of record of 
plantar fasciitis of the right foot is from April 2001, more 
than 12 years after the veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's plantar fasciitis of the right foot to 
service or any incident of service has been presented.

E.	All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed right shoulder bursitis, degenerative arthritis of 
the bilateral hips and knees, or plantar fasciitis of the 
right foot.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right shoulder bursitis, degenerative 
arthritis of the bilateral hips and knees, and plantar 
fasciitis of the right foot.  The preponderance of the 
evidence is therefore against the appellant's claims for 
service connection for right shoulder bursitis, degenerative 
arthritis of the hips and knees, and plantar fasciitis of the 
right foot.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right shoulder bursitis, degenerative arthritis of the 
bilateral hips and knees, and plantar fasciitis of the right 
foot.







(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right shoulder bursitis is denied.

Service connection for degenerative arthritis of the 
bilateral hips is denied.

Service connection for degenerative arthritis of the 
bilateral knees is denied.

Service connection for plantar fasciitis of the right foot is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


